Citation Nr: 1740349	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  10-28 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army from June 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board acknowledges the Veteran's claim for service connection for post-traumatic stress disorder (PTSD) was previously before the Board; however, the RO granted service connection in a February 2015 rating decision.  Thus, this issue is no longer before the Board.

This case was remanded by the Board in December 2012 and June 2014 for additional development. 


FINDINGS OF FACT

1.  The preponderance of the evidence reflects that the Veteran's heart condition is not due to any incident of his active duty service nor was it caused or aggravated by a service-connected disability.  

2.  The rating assigned for the Veteran's service-connected disabilities did not meet the percentage requirements of 38 C.F.R. § 4.16(a) for an award of TDIU, and the evidence did not show that his service-connected disabilities precluded substantially gainful employment to warrant referral for consideration of an extraschedular TDIU.






CONCLUSIONS OF LAW

1.  The Veteran's heart condition was not incurred or aggravated in service and is not proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).   

2.  The criteria for a TDIU, to include on an extraschedular basis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist  

VA's duty to notify was satisfied by letters sent in October 2009 and December 2009.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Additionally, VA has a duty to assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The evidence of record includes the Veteran's Service Treatment Records (STRs), private treatment records, Social Security Administration (SSA) records, VA examinations, and VA treatment records.  The Veteran has not referred to any additional, unobtained, relevant, available evidence. Thus, all relevant, identified, and available evidence has been obtained.  

The duty to assist also includes providing an examination when the record indicates a claim may have merit but there is insufficient evidence to decide the matter.  38 U.S.C.A. § 5103A (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In June 2014, the Board remanded the case for VA examinations.  The Veteran received a VA examination for his heart condition in January 2015.  The Board finds the October 2014, January 2015, and February 2016 VA examinations were adequate as the examiner reviewed the claims file, examined the Veteran, considered the Veteran's lay statements, and provided detailed findings.  See Stegall v. West, 11 Vet. App. 268 (1998).  There was substantial compliance with the remand directive requiring a heart examination.

The Veteran's representative argued that the January 2015 VA examiner erred because they "...concluded that at the time of the examination,..." that "[t]here was no PTSD, [d]epression, or anxiety d/o listed-therefore this Veteran's S[ervice] C[onnected] [p]sychiatric conditions do[] not case or aggravate this Veteran's [heart condition]."  As the Veteran is service-connected for PTSD, the Veteran's representative argues that the report is inadequate because the examiner stated that the Veteran did not have a psychiatric disorder at the examination.

The Veteran's representative has misread the January 2015 opinion.  The VA examiner did not state that the Veteran did not have a psychiatric condition at the time of the examination.  The examiner acknowledged that the Veteran carried diagnoses of PTSD, depressive disorder, and anxiety disorder.  The examiner then stated that they had reviewed multiple types of medical literature.  Specifically, the examiner noted that literature titled "Up to Date" contained information about paroxysmal atrial fibrillation (PAF).  The article defied PAF and listed several risk factors.  The examiner quoted the list that contained four risk factors: hypertension, coronary artery disease, rheumatic heart disease, and hyperthyroidism."  The examiner stated, "[t]here was no PTSD, [d]epression, or anxiety d/o listed - therefore this Veteran's SC [p]sychiatric conditions do[] not cause or aggravate this Veteran's PAF."  Read in context of the entire examination report, it is clear that the examiner is stating that PTSD, depression, and anxiety disorder are not listed by the Up to Date publication as risk factors for PAF.  The examiner did not conclude that the Veteran did not have a psychiatric disorder at the time of his examination.  The January 2015 opinion is adequate.    

The Board recognizes the June 2014 remand directed VA to examine how the combination of the Veteran's service-connected disabilities affected his employability.  However, the January 2015 VA examination examined the Veteran's employability only in relation to his PTSD, though the Veteran is service-connected for other disabilities.  The Veteran's representative also argues that an examination to assess the combined impact of the Veteran's service-connected disabilities on his ability to work is required.  However, the duty to assist in a claim involving TDIU benefits "does not require obtaining a single medical opinion regarding the combined impact of all [of a veteran's] service-connected disabilities."  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  Moreover, to impose such a requirement would be inconsistent with the applicable statutory and regulatory provisions, which "place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  See Geib, 733 F.3d at 1354.  The Board recognizes this deviation from the remand directive, but finds that it is not such that a remand is required for correction.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  This is because the evidence of record is sufficient for the Board to determine the effect of the Veteran's service-connected disabilities on his employability.  Moreover, the Board notes the preponderance of the evidence does not suggest the Veteran's other service-connected disabilities have contributed to his unemployability.  

Therefore, the Board finds VA's duty to assist has been fulfilled. 

II.  Service Connection for Heart Condition 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disability or injury.  38 C.F.R. § 3.310(a) (2016).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

To establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).   

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record. 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 4 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran was diagnosed with atrial fibrillation.  A review of the Veteran's STRs, entrance examination, and exit examination reveal there was no diagnosis or treatment for a heart condition in service.  The Board finds there is no in-service incident to connect to the Veteran's current disability.  Additionally, the January 2015 VA examiner noted that the Veteran was first diagnosed with a heart condition nine years prior to the examination, which was decades after separation from service.  Therefore, the Board finds there is insufficient evidence to find there is a direct service connection between the Veteran's heart condition and his active duty service.  The Veteran has not submitted lay evidence to support direct service connection.  
 
However, the Veteran stated his heart condition is due to his service-connected PTSD.  Accordingly, the Board must determine whether service connection for the Veteran's heart condition is warranted on a secondary basis.  The evidence contains multiple treatment records where the Veteran stated his belief that his heart condition was related to his anxiety.  Further, in a February 2010 VA treatment note, the doctor stated the Veteran's "...anxiety symptoms may be associated with his atrial fibrillation."  Speculative language such as "may" does not create an adequate nexus for the purposes of establishing service connection, as it does little more than suggest a possibility of a relationship.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Therefore the February 2010 record is not probative evidence of a nexus.  

The Veteran underwent a VA examination in January 2015 to evaluate the relationship between his heart condition and his PTSD.  The examiner noted the Veteran had paroxysmal atrial fibrillation (PAF).  The examiner reviewed the Veteran's medical history and determined there was nothing in the records to suggest that his PAF was caused by or had any relation to his mental health condition.  In coming to this conclusion, the examiner also consulted medical literature.  The examiner stated that PAF terminated spontaneously or in less than 7 days with intervention, and its etiology was due to coronary artery disease, rheumatic heart disease, hypertension, or hyperthyroidism.   The examiner stated that the Veteran's PAF was not caused or aggravated by his service-connected psychiatric condition.  The January 2015 VA examination provides probative evidence against the Veteran's claim.  

The Board considers the lay and medical evidence of record.  The Board acknowledges there is some medical evidence to support the Veteran's lay assertion that his heart condition is due to his PTSD symptoms, specifically his anxiety.  However, the Board notes the sole February 2010 VA treatment record lacks a full analysis into the relationship between the Veteran's anxiety and his heart condition and uses speculative language.  Conversely, the opinion from the January 2015 VA examiner is based on a complete review of the Veteran's medical history and multiple types of medical literature.  The Board finds both opinions are credible and competent, but affords more probative weight to the January 2015 VA examiner's opinion. 

In addition, the Board considers the Veteran's lay assertions.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Lay persons are competent to provide opinions on some medical issues.  Kahana, 24 Vet. App. at 435.  However, determining the relationship between his PTSD symptoms and his heart condition falls outside the realm of common knowledge of the Veteran in this case, who has not been shown to have the skills, expertise, or training needed to determine the etiology of a heart condition.  See Jandreau, 492 F .3d at 1377 n.4.  As a result, the probative value of his lay assertions is low.  

The Board concludes the preponderance of evidence weighs in favor of the medical evidence.  Here, the benefit-of-the-doubt doctrine is not applicable because the evidence of record is not in relative equipoise.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  The Veteran's lay statements, while considered, do not outweigh the January 2015 VA examiner's opinion.  Accordingly, the Board finds secondary service connection of the Veteran's heart condition is not warranted

III.  TDIU 

Under the applicable criteria, a TDIU rating may be assigned, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reasons of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who do not meet these schedular percentage standards set forth in 38 C.F.R. § 4.16(a), the case should be submitted to the Director of the Compensation Service for extraschedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors must be considered.  See 38 C.F.R. § 4.16(b).

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Board will not consider his or her age or impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

The Veteran was service- connected for PTSD at 50 percent from October 2008.  His residuals for left finger injury was rated at 10 percent from February 25, 1976.  From August 15, 2008, his tinnitus was rated at 10 percent, and his bilateral hearing loss was rated as noncompensable.  His combined rating was 60 percent.  Thus, the schedular requirements for TDIU have not been met during the appeal period as his combined rating was less than 70 percent.  

While the Veteran's disability ratings did not meet the minimum schedular criteria for a TDIU, the Board must still consider whether he is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  In these situations the claim must be submitted to the Chief Benefits Director or Director of the Compensation Service for extraschedular consideration. 

The Board notes the Veteran has been unemployed since September 2009, when he began receiving disability payments.  Prior to his unemployment, the Veteran worked as a truck driver.  The Board acknowledges the Veteran stopped working as a truck driver because of his medical problems.  A private treatment record from November 2009 noted that the Veteran was unable to work because of the combination of the side effects of his medications.  A December 2009 private treatment record documented that the Veteran should continue on disability because he could no longer drive his truck at night because of his mood disorder.  Further, a March 2010 document from the Veteran's insurance noted that the Veteran was permanently restricted from work because of his PTSD symptoms.  

The Veteran's SSA records documented the Veteran's continued complaints that his medication made him dizzy and tired.  However, the records noted there was no evidence that his mental disorder caused more than a minimal limitation on his ability to do any basic work.  The Veteran's SSA records also documented how the Veteran's heart condition impacted his ability to work, specifically interfering with his ability to drive long distances.  A September 2010 note documented that a combination of the Veteran's physical and mental impairments impacted his functional capacity.  In a Vocational Rehabilitation Assessment, the Veteran noted that his medical conditions including, bad hearing, injury to left hand, skin cancer, and heart condition, caused him to stop working. 

In May 2014, a private examiner opined the Veteran was unemployable because of his PTSD symptoms.  In October 2014, a VA examiner opined the Veteran had from occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but was generally functioning satisfactorily.  The Veteran's most recent VA examination was in February 2016.  The examiner stated he believed the Veteran over reported his symptoms and as such, it was difficult to determine the Veteran's functioning level.  Nevertheless, the examiner opined based on a review of the Veteran's clinical treatment, there was insufficient evidence to support a finding of severe occupational functioning due to PTSD.  

In reviewing all the evidence, the Board concedes that the Veteran meets the qualification of unemployable.  The Board, however, finds the evidence of record consistently shows the Veteran's non-service-connected heart condition contributed to the Veteran's unemployability.  The Veteran's private treatment records and SSA records documented how the Veteran's heart condition, and subsequent medication, caused him to become tired and unable to continue his employment as a truck driver.  Moreover, in the Veteran's vocational assessment, the Veteran stated that his heart condition and skin cancer, both non-service connected disabilities, contributed to why he stopped working. 

The Board considers the evidence of record finding that the Veteran's PTSD caused his unemployability.  The evidence includes documentation from the Veteran's insurance company and private opinions.  This evidence is compared to the VA examinations of record which concluded that the Veteran's PTSD affected the Veteran's occupational impairment, but the effect was not severe.  While the Board considers the evidence concluding the Veteran's PTSD alone caused the Veteran's unemployability, the Board finds the preponderance of the evidences shows the Veteran's unemployability is due to the combination of all his disabilities, including nonservice-connected disabilities.  Consequently, the Board concludes the Veteran's unemployability not solely due to his PTSD but instead is due in part to his non-service-connected disabilities, which may not be considered when determining whether TDIU is warranted.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).    

The Board concludes that the Veteran's service-connected disabilities did not render him unemployable.  The preponderance of the evidence is against an award of TDIU, and the benefit of the doubt doctrine is therefore not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a heart condition is denied. 

Entitlement to TDIU is denied. 



____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


